

117 HR 1718 IH: Ensuring Economic Recovery Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1718IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Van Duyne (for herself, Mr. Luetkemeyer, Mr. Fitzgerald, Ms. Salazar, Mr. Garbarino, and Mr. Stauber) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to report on small business recovery and the impact of an hourly Federal minimum wage increase, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Economic Recovery Act.2.Small Business Administration reports on small business recovery and the impact of an hourly Federal minimum wage increase(a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the recovery of small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) from the coronavirus pandemic, including the effects of an increase in the Federal minimum hourly wage to $15—(1)disaggregated by industry; and(2)on such concerns that have less than 500 employees.(b)Subsequent reportNot later than 180 days after the date on which a law is enacted that proposes increasing the Federal minimum hourly wage to $15 or greater, the Administrator of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a study on the effect of such an increase on small business concerns as compared to small business concerns that pay the current minimum wage. Such report shall include—(1)an analysis of the net effect on prices, or costs of goods or services, provided by such concerns, disaggregated by industry;(2)a description of the change in levels of employment and work hours, including any changes in the age of employees and in the number of part-time employees;(3)the total number of job losses associated with the increase to the Federal minimum hourly wage, as reported by such concerns; and(4)an analysis of any increase in automation associated with such increase.